     CASE 0:16-cr-00246-JRT-SER Document 715 Filed 03/06/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,
                                                        Criminal No. 16-246(3) (JRT/SER)

                           Plaintiff,                          FINAL ORDER
v.                                                            OF FORFEITURE

WILLIAM JEFFREY TAYLOR,

                           Defendant,


      Craig Baune, Assistant United States Attorney, UNITED STATES ATTORNEY'S
      OFFICE, 300 South Fourth Street, Suite 600, Minneapolis, MN 55415, for
      plaintiff.

      William J Mauzy, Casey Rundquist, MAUZY LAW PA, 800 Hennepin Avenue,
      Suite 800, Minneapolis, MN 55403, for defendant.

      On May 15, 2019, this Court entered a Preliminary Order of Forfeiture, pursuant

to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), forfeiting $30,000 in funds or other

holdings from a Paychex Retirement Services 401(k) Profit Sharing Plan and Trust, Plan

Number 153205, in the name of Archer Consulting, Inc., to the United States;

      On September 24, 2019, this Court entered an Amended Preliminary Order of

Forfeiture ordering Paychex Retirement Services to remit or cause to be remitted to the

United States $30,000 from the above-referenced profit sharing trust and plan;

      The Plaintiff posted a Notice of Criminal Forfeiture for a least 30 consecutive days

on an official government internet site (www.forfeiture.gov), beginning on May 22, 2019,
     CASE 0:16-cr-00246-JRT-SER Document 715 Filed 03/06/20 Page 2 of 2




providing notice of the government’s intention to dispose of the above-described

property in accordance with law and of the right of third parties to petition the Court

within 60 days of the first date of posting for a hearing to adjudicate the validity of their

alleged legal interest in the property;

       No petitions have been filed with the Clerk of Court, and the time for filing a

petition has expired.

       NOW, THEREFORE, IT IS HEREBY ORDERED that:

       1.     The Motion of the United States for a Final Order of Forfeiture [Docket

       No. 713] is GRANTED;

       2.     All right, title and interest in $30,000 disbursed from the plan account

attributable to William Jeffrey Taylor under the Archer Consulting, Inc. 401(k) Profit

Sharing Plan and Trust, Plan Account Number 153205, is hereby forfeited to and vested

in the United States of America pursuant to 18 U.S.C. § 981(a)(1)(C) in conjunction with

28 U.S.C. § 2461(c); and

       3.     The above-described property shall be disposed of by the United States in

accordance with law.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: March 6, 2020
at Minneapolis, Minnesota
                                                  s/John R. Tunheim
                                                  JOHN R. TUNHEIM
                                                  Chief Judge
                                                  United States District Court


                                             2
